Citation Nr: 9907685	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-49 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
gunshot wound to the right lower extremity with total knee 
replacement, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for right shoulder 
injury with arthritis and limitation of motion, currently 
evaluated as 30 percent disabling.


[The issues of entitlement to service connection for 
tinnitus, and entitlement to an increased evaluation for 
bilateral defective hearing, currently evaluated as 10 
percent disabling, are the subjects of a separate decision 
under the same docket number]. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945, and from October 1950 to September 1951.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC) in Ft. 
Harrison.

The veteran provided testimony before a Hearing Officer at 
the M&ROC in May 1997, of which a transcript is of record.

In March 1998 the M&ROC granted entitlement to an increased 
evaluation of 40 percent for residuals of a gunshot wound of 
the right lower extremity with total knee replacement and 
limitation of motion, and an increased evaluation of 30 
percent for a right shoulder injury with arthritis and 
limitation of motion.

In handwritten correspondence received in March 1998, the 
veteran stated that in reference to the M&ROC's notification 
of the increased ratings for these disabilities:

"I am satisfied with this raise in 
disability.  But would want to continue 
with my (claims for) loss of hearing in 
my left ear and service connected 
tinnitus".  

The veteran's subsequent Substantive Appeal, a VA Form 9, 
dated in August 1998, again specifically limited the appeal 
to the issues of tinnitus and defective hearing.

Subsequently in written communication, the M&ROC pointed out, 
in pertinent part, to the veteran's representative, that the 
veteran had withdrawn the first two issues shown on the front 
cover of this decision.  The M&ROC requested further action 
by his representative in the form of VA Form 646(s) [or 
something in lieu thereof] as to the remaining appellate 
issues.  

Nevertheless, the representative submitted written 
presentations on all four of the issues shown on the front 
cover, and the case was forwarded to the Board thereon. 


FINDING OF FACT

In March 1998, the veteran submitted written notification to 
the M&ROC that he was satisfied with the grants of increased 
evaluations for his right upper and lower extremity 
disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran on the issues of entitlement to increased ratings for 
his service-connected right shoulder and right knee 
disabilities, have been met. 38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (1998).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  

In this case, through the means of a March 1998 letter from 
the veteran to the M&ROC, as cited above, the veteran has 
withdrawn this appeal with regard to these two issues as 
relate to increased ratings for his right knee and right 
shoulder disabilities, in the wake of the recent increases 
granted with respect to those two disabilities by the M&ROC, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  

That his representative was either not fully cognizant of 
that withdrawal or otherwise decided to pursue the issues 
unilaterally, in no way impacts on the fact that the veteran, 
whose claim it is and remains, has himself clearly and quite 
unequivocally indicated his intentions in that regard.

Accordingly, the Board does not have jurisdiction to review 
the appeal on these issues, and it is dismissed without 
prejudice.



ORDER

The appeal with regard to entitlement to an increased 
evaluation for residuals, gunshot wound to the right lower 
extremity with total knee replacement, currently evaluated as 
40 percent disabling; and entitlement to an increased 
evaluation for right shoulder injury with arthritis and 
limitation of motion, currently evaluated as 30 percent 
disabling, is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


